As filed with the Securities and Exchange Commission on November 14, 2007 File Nos. 33-97598 and 811-09102 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No.43 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.45 x (Check appropriate box or boxes) iShares,® Inc. (Exact Name of Registrant as Specified in Charter) c/o State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)597-2000 The Corporation Trust Company 300 E. Lombard Street Baltimore, MD 21202 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. KEVIN D. SMITH, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BARCLAYS GLOBAL INVESTORS, N.A. 787 SEVENTH AVENUE 1875 K STREET, N.W. 45 FREMONT STREET NEW YORK, N.Y. 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨Immediately upon filing pursuant to paragraph (b) x On December 14, 2007 pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 43 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying until December 14, 2007, the effectiveness of the registration statement for the iShares MSCI Israel Capped Index Fund filed in Post-Effective Amendment No. 33 on June 29, 2007, pursuant to paragraph (a) of Rule 485 of the 1933 Act.The effectiveness of the registration statement for these funds was previously delayed pursuant to Post-Effective Amendment No. 39 filed on October 15, 2007, and Post-Effective Amendment No. 36 filed on September 14, 2007; as provided in paragraph (b)(1)(iii) of Rule 485 of the 1933 Act. This Post-Effective Amendment No. 43 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 34. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 43 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 14th day of November, 2007. By: Michael A. Latham* President Date: November 14, 2007 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 43 to the Registration Statement has been signed below by the following persons in the capacity and on the dates indicated. By: Lee T. Kranefuss* Director Date: November 14, 2007 John E. Martinez* Director Date: November 14, 2007 George G. C. Parker* Director Date: November 14, 2007 Cecilia H. Herbert* Director Date: November 14, 2007 Charles A. Hurty* Director Date: November 14, 2007 John E. Kerrigan* Director Date: November 14, 2007 Robert H. Silver* Director Date: November 14, 2007 Michael A. Latham* President Date: November 14, 2007 /s/ Geoffrey D. Flynn Geoffrey D. Flynn Treasurer Date: November 14, 2007 *By: /s/ Geoffrey D. Flynn Geoffrey D. Flynn Attorney in fact Date: November 14, 2007 * Powers of Attorney, each dated September 18, 2007 for Michael A. Latham, Lee T. Kranefuss, John E. Martinez, George G.C. Parker, Cecelia H. Herbert, Charles A. Hurty, John E. Kerrigan, and Robert H. Silver are incorporated by reference to Post-Effective Amendment No. 42.
